DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 4, 6, 8, and 15 are objected to because of the following informalities:  
Claim 4, line 3, the recitation “the top transparent” appears it should read –the top is transparent--.
Regarding claim 6, it appears that reciting tubes being pushed in and pulled out telescopically and then reciting telescopic cylinder pushed in and pulled out is redundant. Being a telescopic cylinder that is pushed in and pulled out also implies tubes being pushed in and pulled out telescopically.
Regarding claim 8, line 6, the recitation “a plurality strut” appears it should read –a plurality of struts--.
Regarding claim 15, line 1, the recitation “wherein the top and made” appears it should read –wherein the top is transparent and made--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 12, 13, and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, lines 6-7, the recitation “moves from the ground to the lookout position in response to” appears to be a process step for using the eatery and crosses statutory categories from product to process. The eatery of the claims simply must be capable of responding to a drink order.
Regarding claim 3, line 1, the recitation “at least practically closed” is vague and confusing. It is unclear what it means to be “at least practically closed”.
Claim 7, line 1, the recitation “its” renders the claims indefinite because it is unclear exactly what the term “its” is representing.  It is suggested that "its” be replaced by the structure in which the term is used to represent.
Regarding claims 12 and 13, the claims appear to be directed to a method of using the eatery and not to the product of the eatery itself.
Regarding claim 17, lines 2-3, the recitation “moved from a first position to a second position in response to” appears to be a process step for using the eatery and crosses statutory categories from product to process. The eatery of the claims simply must be capable of responding to a drink order.
Regarding claim 18, the claim appears to be directed to a method of using the eatery and not to the product of the eatery itself.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 17, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,817,345 to McGlew.

Regarding claim 1, McGlew discloses an eatery having at least one table element and at least one seating element (16), wherein an accessible platform (14, 14b), on which the at least one table element and the at least one seating element is arranged, is provided, and wherein at least one elevation device (22, 12) for raising the accessible platform is arranged in an area below the accessible platform (Fig.1), wherein the accessible platform is moveable between a basic position on ground level (solid lines 14, Fig.1) and a lookout position (dotted line 14, Fig.1) at a level elevated as compared to the ground level wherein the accessible platform moves from the ground position to the lookout position in response to a received food or drink order (Abstract; “so that diners upon entering the car and ordering their food may be moved upwardly”).  
Regarding claim 17, an eatery (10) having a seating area (inside of 14), the seating area having at least one table element (16) and at least one seating element (seats for tables 16), wherein a platform is moved from a first position (bold line 14 of Fig.1) to a second position (dotted line 14) in response to a received food or drink order on a food or drink ordering interface (Abstract; “so that diners upon entering the car and ordering their food may be moved upwardly”).  
Regarding claim 18, wherein the platform lowers in response to a predetermined time lapse since a last food or drink order was received (the eatery is capable of being lowered after a specific amount of time).  

Claim(s) 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 8,696,479 B2 to Marks et al.

Regarding claim 8, Marks et al. disclose a building having a seating area (benches shown in Fig.2), the seating area having at least one table element and at least one seating element (bench structures can be used as both seats and tables), wherein a platform (floor within 3, Fig.3), on which the at least one table element and the at least one seating element are arranged, is provided, and wherein at least one elevation device (20, 22) for raising the platform is arranged in an area below the platform (clamping and rail extend below the platform), wherein the platform is moveable between a basic position (Fig.1c) on ground level and a lookout position (Fig.1a) at a level elevated as compared to the ground level, the eatery having a top (top portion of 3) supported by a plurality struts (framing members of 3 which are secured to the horizontal framing members) which are anchored at their bottom ends in exterior wall elements (horizontal framing members).  
The preamble of the claim recites “an eatery” which is a recitation of intended use of the structure. The building of Marks can be used as an eatery just as any building can be used as an eatery.

Claim(s) 1, 2, 6, 17, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FR 2 580 708 B1 to Leblay.

Regarding claim 1, Leblay discloses a building having at least one table element and at least one seating element (tables and chairs within a building), wherein an accessible platform (9, 19), on which the at least one table element and the at least one seating element is arranged (inside of building), is provided, and wherein at least one elevation device (10) for raising the accessible platform is arranged in an area below the accessible platform, wherein the accessible platform is moveable between a basic position (ground level) on ground level and a lookout position (position of Fig.1) at a level elevated as compared to the ground level wherein the accessible platform moves from the ground position to the lookout position in response to a received food or drink order (capable of being moved in response to a food or drink order).  
The preamble of the claim recites “an eatery” which is a recitation of intended use of the structure. The building of Leblay can be used as an eatery just as any building can be used as an eatery.
Regarding claim 2, wherein the accessible platform is rotatable around a vertical axis (16 and 17, Fig.3), the accessible platform having a plurality of window areas (windows, Fig.1).  
Regarding claim 6, Leblay discloses wherein the at least one elevation device (10, Fig.1) is provided with tubes to be pushed in and pulled out telescopically using an elevation drive, by which the platform can be moved in height, wherein the at least one elevation device is formed by a telescopic cylinder (10) that can be pushed in and pulled out along a central vertical axis (10).  
Regarding claim 17, Leblay discloses a building having a seating area (inside of building), the seating area having at least one table element and at least one seating element (table and chairs inside of building), wherein a platform is moved from a first position (ground level) to a second position (position of Fig.1) in response to a received food or drink order on a food or drink ordering interface (capable of moving in response to a drink order).  
The preamble of the claim recites “an eatery” which is a recitation of intended use of the structure. The building of Leblay can be used as an eatery just as any building can be used as an eatery.
Regarding claim 18, wherein the platform lowers in response to a predetermined time lapse since a last food or drink order was received (the platform is capable of being lowered after a specific amount of time).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2, 5, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4,817,345 to McGlew.

Regarding claim 2, McGlew discloses wherein the accessible platform is rotatable (Abstract; Column 3, lines 4-5) around a vertical axis, the platform having a window area (curved wall 18 has a window for view).
 McGlew discloses a window area but does not disclose a plurality of window areas.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have formed the panoramic wall of McGlew with a plurality of window areas so to enable the patrons of the eatery to maintain a desired view while dining but to allow the window areas to be individually cleaned or replaced if damaged, broken, scratched, etc.
Regarding claim 5, McGlew discloses wherein the cabin space (14b) is enterable 2Application No.: 14/901,429via at least one access opening (12c).
McGlew discloses access openings along the central column but does not specifically disclose wherein the access opening has a door element which is lockable, pivotable, and slidable.
It is notoriously well known that an access opening has a door element. It if further well known that door elements are lockable, pivotable, and slidable for safety, protection, and access.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have formed a door element on the access of the eatery of McGlew such that the door element is slidable, pivotable, and lockable so to maximize the opening of the access to allow deliveries, large groups, etc. as well as to allow the door to be locked to prevent theft and also to protect the eatery.
Regarding claim 7, McGlew discloses wherein in its basic position, the platform is surrounded by a cordon (exterior wall of 14).
McGlew does not specifically disclose wherein the exterior wall of the eatery includes one or more lights connected to the cordon, the configured to show if eatery is currently occupied.  
Providing lights to an exterior wall of a building, specifically an eatery is well known in the art. Lights are known to be used to illuminate areas, provide signage, etc.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided lights on the exterior wall McGlew so to illuminate the building as well as illuminate the access points of the building. Having lights illuminated can also signal that the building is occupied by a worker, owner, or patron. 

Claim(s) 3, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4,817,345 to McGlew in view of US 7,978,055 B2 to Garcia.

Regarding claims 3, 19, and 20, McGlew discloses wherein an at least practically closed cabin space (14) is disposed on the accessible platform, in which the at least one table element and the at least one seating element are included (16).
McGlew does not disclose a credit card reader integrated into the table element for processing of orders, wherein a touchscreen is imbedded in the table element, the touchscreen having control commands for a rotation speed of the accessible platform.  
Garcia discloses a credit card reader (38) integrated into the table element for the processing of orders (Column 1, lines 15-20), and a touch screen (16) imbedded in the table element (Column 2, lines 63-65), the touch screen having control commands (Column 3, lines 8-17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the tables of the eatery of McGlew with embedded touch screens and credit card readers as taught by Garcia so to create a user-friendly table setting for patrons. Having touch screens provides users with privacy and the ability to make orders or ask questions at their own leisure. It also would have been obvious to enable the touchscreen to control the movement of the eatery to a degree that is safe to control by the patron.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4,817,345 to McGlew in view of US 8,696,479 B2 to Marks et al.

Regarding claim 4, McGlew discloses a cabin space having a viewing area configured to allow for unimpeded observation of the environment and a projection wall (18).  
McGlew does not disclose the cabin space has a top and wherein at least one exterior wall is disposed, on the inside of which the at least one seating element is arranged or integrated, the top transparent and made of an acrylic glass configured to allow for unimpeded observation of the environment and a projection wall.  
Marks et al. disclose providing a top (Fig.2) having at least one exterior wall (outer wall of Fig.2), at least one seating element (benches shown in Fig.2) arranged on the inside of the exterior wall (benches are located inside of the wall), the top being transparent and made of safety glass (Column 4, lines 5-6) configured to allow for unimpeded observation of the environment and a projection wall (Fig.2; provides unimpeded view and can be used as a projection wall).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have formed the cabin space of McGlew having a top as taught by Marks et al. so to provide the user with a planetarium type environment, providing views of the sky etc. Further it would have been obvious to provide a vault-like top so to make to the interior cabin appear larger since the ceiling would be greater height.
It also would have been obvious to one of ordinary skill in the art to have formed the top from a safety glass as taught by Marks, specifically an acrylic safety glass, since one of ordinary skill in the art knows the properties which make acrylic glass the better choice, such as lighter weight, higher impact resistance, ability to shatter with blunt edges, and greater strength.

Claim(s) 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over FR 2 580 708 B1 to Leblay.

Regarding claim 5, Leblay discloses wherein the cabin space is enterable 2Application No.: 14/901,429via at least one door element (Fig.1).  
Leblay does not specifically disclose wherein the door element is lockable, pivotable, and slidable.
It is notoriously well known that an access opening has a door element. It if further well known that door elements are lockable, pivotable, and slidable for safety, protection, and access.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have formed the door element of the access of the building of Leblay to be slidable, pivotable, and lockable so to maximize the opening of the access to allow deliveries, large groups, etc. as well as to allow the door to be locked to prevent theft and also to protect the eatery.
Regarding claim 7, wherein in its basic position, the platform is surrounded by a cordon (fence around 19).
Leblay does not specifically disclose wherein fence of the building includes one or more lights connected to the fence, the configured to show if eatery is currently occupied.  
Providing lights to an exterior wall of a building, specifically an eatery is well known in the art. Lights are known to be used to illuminate areas, provide signage, etc.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided lights on the fence of Leblay so to illuminate the building as well as illuminate the access points of the building. Having lights illuminated can also signal that the building is occupied by a worker, owner, or patron. 

Claim(s) 3, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over FR 2 580 708 B1 to Leblay in view of US 7,978,055 B2 to Garcia.

Regarding claims 3, 19, and 20, Leblay discloses wherein an at least practically closed cabin space is disposed on the accessible platform (floor of the building), in which the at least one table element and the at least one seating element are included (inside of building).
Leblay does not disclose a credit card reader integrated into the table element for processing of orders, wherein a touchscreen is imbedded in the table element, the touchscreen having control commands for a rotation speed of the accessible platform.  
Garcia discloses a credit card reader (38) integrated into the table element for the processing of orders (Column 1, lines 15-20), and a touch screen (16) imbedded in the table element (Column 2, lines 63-65), the touch screen having control commands (Column 3, lines 8-17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the tables of the eatery of Leblay with embedded touch screens and credit card readers as taught by Garcia so to create a user-friendly table setting for patrons. Having touch screens provides users with privacy and the ability to make orders or ask questions at their own leisure. It also would have been obvious to enable the touchscreen to control the movement of the eatery to a degree that is safe to control by the patron.

Claim(s) 9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8,696,479 B2 to Marks et al.

Regarding claim 9, Marks et al. do not disclose the annular member configured to accommodate a plurality of loudspeakers.  
It would have been obvious to one of ordinary skill in the art before the effective filing date to have provided the framing members of the annular member of Marks with loudspeakers so to enable announcements to be made within the cabin space and well as to enable music or vocals to be played to set the mood of the cabin space of the structure.
Regarding claim 15, Marks et al. disclose a transparent top (Fig.2; Column 4, lines 5-6) and made of a safety glass (Column 4, lines 5-6) configured to allow for unimpeded observation of an environment and a projection wall (Fig.2).  
Marks et al. do not specifically disclose acrylic glass.
It also would have been obvious to one of ordinary skill in the art to have formed the top of Marks et al. from an acrylic safety glass, since one of ordinary skill in the art knows the properties which make acrylic glass the better choice, such as lighter weight, higher impact resistance, ability to shatter with blunt edges, and greater strength.

Claim(s) 12, 13, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8,696,479 B2 to Marks et al. in view of US 7,978,055 B2 to Garcia.

Regarding claims 12, 13, and 16, Garcia discloses a credit card reader (38) integrated into the table element for the processing of orders (Column 1, lines 15-20), and a touch screen (16) imbedded in the table element (Column 2, lines 63-65), the touch screen having control commands (Column 3, lines 8-17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the tables of the eatery of Marks et al. with embedded touch screens and credit card readers as taught by Garcia so to create a user-friendly table setting for patrons. Having touch screens provides users with privacy and the ability to make orders or ask questions at their own leisure. It also would have been obvious to enable the touchscreen to control the movement of the eatery to a degree that is safe to control by the patron.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8,696,479 B2 to Marks et al. in view of US 4,817,345 to McGlew.

Regarding claim 14, Marks et al. disclose a central vertical axis, but does not specifically disclose wherein the platform is rotatable around a vertical axis. 
McGlew discloses wherein the platform is rotatable around a vertical axis (14 is rotated around track 24). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have formed the platform of Marks et al. so to rotate about the central axis as taught by McGlew so to provide a platform which provides a patron with revolving views without the need to walk around the platform. A patron can sit at a bench or chair and enjoy a 360-degree views of the surrounding area. Further the ability to rotate the platform enables one to orient a patron in a desired position.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 11,072,939. Although the claims at issue are not identical, they are not patentably distinct from each other because the elements of the instant claims are included within the patented claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D KWIECINSKI whose telephone number is (571)272-5160. The examiner can normally be reached Monday - Thursday from 8:30 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 272-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



RDK
/RYAN D KWIECINSKI/Primary Examiner, Art Unit 3635